Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
at p. 5, line 19: "capable of holding the housed in the space" should read "capable of holding the fuel housed in the space";
at p. 6, line 2: "filled with the housed and when the housed is taken out" should read "filled with the housed fuel and when the housed fuel is taken out".  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities: 
In claim 3, “a long hole extending in a length direction of the bands is provided with the stiffener plate” should read “a long hole extending in a length direction of the bands is provided in the stiffener plate”.
In claim 6, line 1, “wherein the pressing elements” should read “wherein each of the pressing elements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "a belt-shaped band that is arranged along an outer circumference of the tank" in line 2. Since the claim is directed to “a tank holder,” it is unclear whether the tank is a positively recited element of the claim. For purposes of examination, this limitation will be interpreted to mean “a belt-shaped band that is configured to be arranged along an outer circumference of a tank”.
Claim 1 recites the limitation "elastically deform" in line 4. It is unclear whether this limitation is referring to the plurality of pressing elements or the surface of the tank. For purposes of examination, this limitation will be interpreted to mean “the plurality of pressing elements elastically deform”.
Claim 2 recites “the number of the bands is two” in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be interpreted to mean “the tank holder comprises two bands”.
Claim 2
Claim 3 recites “each end portions of the bands” in line 2 and “the bands” in line 3. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, this claim will be interpreted to be dependent on claim 2.
Claim 4 recites “the pressing elements are like boards” in line 2. It is unclear what “like boards” means. Is this referring to a material or a shape or a thickness or a stiffness or something else? The specification does not provide any guidance on what this limitation means.
Claim 4 recites “the bands” in line 2. There is insufficient antecedent basis for this limitation in the claim. Only a single band is recited. For purposes of examination, this will be interpreted to mean “the band”.
Claim 4 recites “both ends” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to ends of the bands or ends of the pressing elements. For purposes of examination, this will be interpreted to mean “two ends of each of the pressing elements”.
Regarding claims 5 and 6 they are also rejected as indefinite, through their dependence from an indefinite parent claim (details above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Guckes (U.S. Pub. 2009/0309000).
Regarding claim 1, Guckes discloses a tank holder (system 210, Fig. 3) to hold a tank (vessel 220, Fig. 3), the tank holder (system 210, Fig. 3) comprising: a belt-shaped band (bracket 212, para. [0019]) that is arranged along an outer circumference of the tank (Fig. 3), 5the band (bracket 212) being provided with a plurality of pressing elements (swages 216, Fig. 3) that protrude (see Fig. 3) to press a surface of the tank and elastically deform (swages 216 form outer wings that press against the vessel 220 and flex, para. [0019]).

    PNG
    media_image1.png
    411
    605
    media_image1.png
    Greyscale

Guckes Annotated Figure 3
Regarding claim 4, Guckes further discloses the pressing elements (swages 216) are like boards and are coupled to the bands via both 20ends thereof (swages 216 are coupled to band 212 at two ends, annotated Fig. 3 above).
Regarding claim 5, Guckes further discloses one end of each of the pressing elements is a free end (annotated Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Guckes in view of Sawada (U.S. Pub. 2018/0326842).
Regarding claim 2, Guckes discloses the tank holder above but does not disclose the number of the bands is two, the outer circumference of the tank is 10sandwiched between the two bands, and each end portions of the two bands are coupled to each other.
Sawada teaches a fixation system for a pressure tank for a vehicle (para. [0031]). Sawada teaches the fixation system includes a first belt element (81, Fig. 9) and a second belt element (91, Fig. 9). Sawada teaches stiffener plates (82, 83) at each end of the first belt element (81, Fig. 9) and stiffener plates (92, 93) arranged at each end of the second belt element (91, Fig. 9). The stiffener plates are coupled to one another via fasteners (184) such that the tank is sandwiched between the first and second belt elements (81, 91, see Fig. 8). Sawada teaches that a long hole (cut Nta, Fig. 17) is in a stiffener plate and extends in a length direction of the belt elements (Fig. 17). Sawada further teaches see paras. [0004]-[0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guckes to have the band formed as two bands with ends coupled to one another such that the tank is sandwiched between the two bands, a stiffener plate arranged at the end portions of the bands, and a long hole in the stiffener plate as taught by Sawada for the purpose of preventing damage to the tank during a vehicle collision as recognized by Sawada (paras. [0004]-[0005]).
Regarding claim 3, Guckes as modified by Sawada already includes a stiffener plate (Sawada, plates 82, 83, 92, 93, Fig. 9) is arranged at each of the end portions of the bands (Sawada, 81, 91), and a 15long hole (Sawada, hole HA and cut Nta, Fig. 17) extending in a length direction of the bands is provided with the stiffener plate (Sawada, Fig. 17). See additional details in the above prior-art rejection of parent claim 2 (per interpreted claim dependence as discussed in the 35 USC 112b section above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guckes in view of Catlett (U.S. Pat. 6,840,556).
Regarding claim 6, Guckes discloses the tank holder above but does not disclose each of the pressing elements isTSN202001059US0020031OUS coated with a cover.
Catlett teaches a device for holding a gas cylinder comprising a plurality of semi-circular lifting members (Abstract, Fig. 3). Cateltt further teaches an elastomeric strip adhered to the interior surface in contact with the gas cylinder (col. 2, ll. 17-22; Fig. 2). Catlett further teaches that the elastomeric strip facilitates gripping of the gas cylinder (col. 2, ll. 17-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guckes to have a cover coating each of the pressing elements as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 107035966 A to Li et al. discloses a bracket formed of two belts with a plurality of pressing elements that permit deformation in the radial direction (see Fig. 2).
U.S. Pub. 2016/0039282 to Mathew discloses a fuel tank support strap having a stiffener plate at the ends and a plurality of projections for engaging the fuel tank (Fig. 2).
DE 202014101667 to Ke et al. discloses a strap for attaching a tank comprising an inner band with resilient protrusions that press against the tank to protect it from shaking (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731